Order, Supreme Court, New York County (Stephen Crane, J.), entered on or about October 15, 1999, which, inter alia, denied defendants’ motion to dismiss the complaint pursuant to CPLR 3211 to the extent of sustaining one cause of action for defamation, unanimously affirmed, without costs.
Inasmuch as plaintiff, in his book, Unearthing Atlantis: An Archaeological Odyssey, clearly attributed the theory of Theraas-Atlantis to Spyridon Marinatos, defendant Ellis’s statement that, “he [plaintiff] manages to imply that the idea was originated with him” was patently false and susceptible of de*156famatory meaning, since the average reader of the book by Ellis in which the complained of statement appeared would likely have been left with the impression that plaintiff had publicly taken credit for originating a theory that was not his own (see, Armstrong v Simon & Schuster, 85 NY2d 373). The statement was accordingly actionable and the cause of action for defamation premised upon the statement was properly sustained. Concur — Ellerin, J. P., Rubin, Buckley and Friedman, JJ.